433 F.2d 763
Louis LEVINE, Plaintiff-Appellant,v.J.N. RUSSELL AND COMPANY, Inc., Defendant-Appellee.
No. 20217.
United States Court of Appeals, Sixth Circuit.
October 22, 1970.

William Webber, Cleveland, Ohio, Robert W. Boughton, Roemisch & Wright, Cleveland, Ohio, on the brief, for appellant.
Richard J. Cusick, Jr., Cleveland, Ohio, Brian M. Eisenberg, Cleveland, Ohio, on the brief; Calfee, Halter, Calfee, Griswold & Sommer, Cleveland, Ohio, of counsel, for appellee.
Before McCREE, Circuit Judge, CECIL, Senior Circuit Judge, and MURRAH, Circuit Judge.*

ORDER

1
The appeal from the dismissal of the action brought under 15 U.S.C. §§ 78g and 78j having come on to be heard, and the court having considered the briefs and argument of counsel and being advised in the premises, it is ORDERED that the judgment of the District Court be and it hereby is affirmed for the reasons stated in the memorandum opinion of the District Court reported in 318 F.Supp. 1162 which this court hereby adopts.



Notes:


*
 The Honorable Alfred P. Murrah, Senior Judge, United States Court of Appeals, Tenth Circuit, sitting by designation